                     Case 21-10049          Doc 74    Filed 06/30/21      Page 1 of 3
SO ORDERED.

SIGNED this 30th day of June, 2021.




   C-13-16(FTP)
   (Rev. 10/20)
                            UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF NORTH CAROLINA


   In Re:                                                 )
                                                          )
   Henderson, Gregory Leon        xxx-xx-7612             )
   3312 Crestview Dr.                                     )               Case No. 21-10049 C-13G
   High Point, NC 27260                                   )
                                                          )
                                  Debtor.                 )


               ORDER GRANTING MOTION FOR SALE OF REAL PROPERTY

          This case came before the Court for hearing on June 29, 2021, on the Motion filed by the
   Debtor for private sale of real property commonly known as 831 Rosecrest Drive, High Point, NC
   27260 (“real property”) and for attorney fees in reference to the Motion. All necessary parties
   having been given adequate notice of the Motion and hearing, at the hearing the attorney for the
   Debtor, the Assistant U.S. Bankruptcy Administrator and the Trustee appeared.

           The Court finds after hearing on the Motion as amended in open court that the Debtor
   requests authorization to sell the real property to Latt Aung Kinraw (“Purchaser”) for $120,000.00
   with all liens against the real property, property taxes and standard seller closing costs excluding any
   broker’s commission to be paid in full at closing with the remaining proceeds to be disbursed to the
   Chapter 13 Trustee. The Court finds the proposed sale to represent an arms-length transfer between
   the Debtor and the Purchaser. The Court finds cause exists to grant the Motion as amended. The
   Court further finds the attorney for the Debtor should be allowed a fee in the amount of $400.00 in
   reference to the Motion with the $400.00 fee to be paid through the disbursements by the Trustee;
   therefore, it is

          ORDERED that the Motion by the Debtor for authorization to sell the real property to the
   Purchaser pursuant to the Motion as amended is granted on condition that all liens against the real
                  Case 21-10049       Doc 74     Filed 06/30/21     Page 2 of 3




property, property taxes and other standard seller closing costs with the exception of any broker’s
commission are paid in full at closing with the balance of the proceeds remaining after payment of
liens, property taxes and standard seller closing costs excluding any broker’s commission to be
disbursed to the Chapter 13 Trustee; and, it is further

        ORDERED that the closing agent or attorney is required to deliver the balance of the sales
proceeds to the Chapter 13 Trustee with a copy of the closing statement at Chapter 13 Office, P.O.
Box 1720, Greensboro, NC 27402, not later than seven (7) business days following closing on the
sale of the property; and, it is further

        ORDERED that the Trustee shall reserve the funds received from the sale of the real property
and parties in interest shall have 30 days from July 7, 2021, to file the appropriate application to
employ and pay any broker’s commission or motion concerning the disbursement of the proceeds
with the Trustee to disburse the funds received after the 30 day time period expires pursuant to the
liquidation requirements of the confirmed plan if no appropriate application to employ and pay any
broker’s commission or motion has been filed; and, it is further

         ORDERED that the attorney for the Debtor is allowed a fee in the amount of $400.00 in
reference to the Motion with the $400.00 fee to be paid through the disbursements by the Trustee;
and, it is further

       ORDERED that Bankruptcy Rule 6004(h) is modified and this Order is effective immediately
upon entry of the Order.

                                         END OF DOCUMENT
    Case 21-10049   Doc 74   Filed 06/30/21   Page 3 of 3




                PARTIES TO BE SERVED
                     PAGE 1 OF 1
                   21-10049 C-13G


 ALL PARTIES OF RECORD AS OF THE DATE OF THE ORDER
SHALL BE SERVED BY THE BANKRUPTCY NOTICING CENTER
